DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-3,6,8,10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al US 2016/0252041 in view of Thomas et al US 2018/0334984.
In Re 1, Harada teaches
A control device (abstract) comprising 
a CPU that controls a fuel injection valve which injects fuel into a cylinder of an internal combustion engine (abstract fig 1), 
wherein the CPU includes a fuel injection control unit (construed as specific fuel injector control of 100) that injects the fuel with a first injection rate (para 68 high temperature figs11c11d, high lift delivers high injection rate) as an injection rate of the fuel injection valve in a warm state (para 68 temperature high) in which a temperature of the internal combustion engine is equal to or higher than a set temperature (para 18 high or low judgement inherently compared to a limit, para 131 higher than predetermined value), and 
injects the fuel with a second injection rate (para 68 low temperature figs11a11b, low lift delivers low injection rate) lower than the first injection rate as the injection rate of the fuel injection valve in a cold state in which the temperature of the internal combustion engine is lower than the set temperature (para 131 lower than predetermined value) at the same (para 88 “common rail, which stores the pressure-fed fuel by a predetermined fuel pressure” 
wherein the fuel injection control unit of the CPU disperses fuel injection in a latter half of a compression stroke (para 153 Harada).
Harada does not teach although Thomas teaches and in a first half of the compression stroke (fig 11 profile A) or (taken as optional) an intake stroke (fig 11 1101-1104). Thomas further teaches injection in first half and second half of injection stroke moves injection out of undesirable transition region, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Thomas’s injection timing to Harada’s timing to ensure injection is outside of undesirable transition region.
In Re 2, Harada teaches the fuel injection control unit of the CPU injects the fuel with the second injection rate as the injection rate of the fuel injection valve at least in a latter half of a compression stroke (para 153 Harada) in the cold state at the same fuel pressure as the fuel pressure in the warm state as described above in re 1.  
In Re 3, rejected over in re 2 over Harada as described above.
In Re 6, wherein the fuel injection valve is configured to be able to switch a maximum lift amount of a needle valve that opens and closes an injection hole from which the fuel is injected, and the fuel injection control unit of the CPU lifts the needle 56valve with a smallest maximum lift amount when the fuel is injected with the second injection rate as the injection rate of the fuel injection valve (figs 11).  
In Re 8, Harada teaches, wherein the fuel injection valve is configured such that the number of effective injection holes from which the fuel is injected becomes large as the lift amount of the needle valve becomes large (no lift no holes, large lift all holes).  

In Re 11, Harada teaches the fuel injection control unit of the CPU injects the fuel multiple number of times with the second injection rate as the injection rate of the fuel injection valve at least in a latter half of a compression stroke of one combustion cycle (figs 11 and para 153).  
In Re 12, Harada teaches the fuel injection control unit of the CPU changes the injection rate of the fuel injection valve or the number of 58injection divisions based on a cooling water temperature or a lubricating oil temperature of the internal combustion engine (para 18 figs 11).  
In Re 13, Harada teaches the fuel injection control unit of the CPU sets the injection rate of the fuel injection valve to be high or sets the number of injection divisions of the fuel injection valve to be small as the cooling water temperature or the lubricating oil temperature of the internal combustion engine becomes high (para 18,68 fig 11d).  

In Re 14, Harada teaches A control device comprising a CPU that controls a fuel injection valve which injects fuel into a cylinder of an internal combustion engine (fig 1), wherein the CPU includes a fuel injection control unit that injects the fuel with a first injection rate as an injection rate of the fuel injection valve in a warm state in which a temperature of the internal combustion engine is equal to or higher than a set temperature (figs 11c-d para 68, abstract), 
wherein the fuel injection control unit of the CPU disperses fuel injection in a latter half of a compression stroke (para 153 Harada).
Harada does not teach although Thomas teaches and in a first half of the compression stroke (fig 11 profile A) or (taken as optional) an intake stroke (fig 11 1101-1104). Thomas further teaches injection in first half and second half of injection stroke moves injection out of undesirable transition region, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Thomas’s injection timing to Harada’s timing to ensure injection is outside of undesirable transition region.

Claim(s) 5,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al US 2016/0252041 in view of Thomas et al US 2018/0334984 and Jay US 2013/0247875.
In Re 5, Harada in view of Thomas teaches wherein the fuel injection control unit of the CPU executes the fuel injection in the latter half of the compression stroke and the fuel injection in the first half of the compression stroke or the intake stroke (see in re 4 above).
Harada does not teach although Jay teaches by different fuel injection valves (abstract fig 1). Jay further teaches using smaller valve for smaller injections (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective (AIA ) to add Jay’s two injection valves to allow one valve for dedicated small injections and the other for dedicated large injections to improve injections.
In Re 9, Harada teaches two injection lift strategy as described in re 1 above.  Harada does not teach although Jay teaches wherein two fuel injection valves having different injection rates in the case of the same lift amount are attached to the internal combustion engine, and the fuel injection control unit of the CPU operates the fuel injection valve having a low injection rate of the two fuel injection valves when the fuel is injected with the second injection rate as the injection rate of the fuel injection valve (abstract fig 1). Jay further teaches using smaller valve for smaller injections (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Jay’s two injection valves to allow one valve for dedicated small injections and the other for dedicated large injections to improve injections.

Claim(s) 7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al US 2016/0252041 in view of Thomas et al US 2018/0334984 and Huang et al US 2015/0020769.
  In Re 7, Harada does not teach although Huang teaches the fuel injection valve includes the needle valve provided in a nozzle body, a seat portion at which a fuel flow path is blocked by seating the needle valve at a first protrusion portion (340) provided at an inner wall of the nozzle body (fig 2a-c), a throttle portion (construed as 360) provided such that a diameter of a circle formed by a ridgeline of a second protrusion portion provided at the inner wall of the nozzle body on a downstream side of the seat portion is smaller than a diameter of a circle formed by a ridgeline of the first protrusion portion, a first injection hole (fig 2b) disposed between the seat portion and the throttle portion, and a second injection hole disposed on a downstream side of the throttle portion (fig 2c)(para 76)(para 9,91 teaches using liquid diesel fuel in injector).  Huang further teaches multiple injections based on lift height, pilot for low lift height, main injection for high lift height improves combustion performance, abstract paras before the effective filing date of the invention (AIA ) to modify Harada’s injector with Huang’s injector geometry to improve combustion.

 In Re 15, Harada teaches a fuel injection valve (abstract fig 1), wherein the fuel injection control unit of the CPU disperses fuel injection in a latter half of a compression stroke (para 153 Harada).
Harada does not teach although Huang teaches the fuel injection valve includes the needle valve provided in a nozzle body, a seat portion at which a fuel flow path is blocked by seating the needle valve at a first protrusion portion (340) provided at an inner wall of the nozzle body (fig 2a-c), a throttle portion (construed as 360) provided such that a diameter of a circle formed by a ridgeline of a second protrusion portion provided at the inner wall of the nozzle body on a downstream side of the seat portion is smaller than a diameter of a circle formed by a ridgeline of the first protrusion portion, a first injection hole (fig 2b) disposed between the seat portion and the throttle portion, and a second injection hole disposed on a downstream side of the throttle portion (fig 2c)(para 76)(para 9,91 teaches using liquid diesel fuel in injector).  Huang further teaches multiple injections based on lift height, pilot for low lift height, main injection for high lift height improves combustion performance, abstract paras 3-28,74-84).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Harada’s injector with Huang’s injector geometry to improve combustion.
Harada does not teach although Thomas teaches and in a first half of the compression stroke (fig 11 profile A) or (taken as optional) an intake stroke (fig 11 1101-1104). Thomas further teaches injection in first half and second half of injection stroke moves injection out of undesirable transition region, abstract.  It would have been obvious to a person having ordinary skill in the art at the time of the before the effective filing date of the invention (AIA ) to add Thomas’s injection timing to Harada’s timing to ensure injection is outside of undesirable transition region.
Response to Arguments
Applicant’s arguments and amendments, see pg 7, filed 9/2/21, with respect to claims 4-5 35 USC 112b rejection have been fully considered and are persuasive.  The 35 USC 112b of claims 4-5 has been withdrawn. 
Applicant's arguments with respect to prior art rejections under 35 USC 103 Harada in view of Thomas have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, examiner finds Thomas’s fig 11 mapped profiles 1101 and 1102 show injection in intake stroke and first half and second half of compression stroke as the x axis is cylinder position temporally linked to progression through time.  Applicants remaining arguments are moot as they depend on above refuted arguments.
Claim 1 rejected over Harada in view of Thomas as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.